Citation Nr: 1109275	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating greater than 30 percent for service-connected generalized anxiety disorder with depressive features, to include entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to a compensable rating for anxiety neurosis and entitlement to a TDIU.  In September 2009, the RO issued a rating decision granting an evaluation of 30 percent for the Veteran's service-connected disability, effective May 20, 2008. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In November 2010, the Veteran submitted a statement asserting that he had recently been hospitalized in October 2010.  He also attached new private medical evidence that has not been reviewed by the RO.  As this assertion indicates that the Veteran's service-connected psychiatric disorder may have gotten worse, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected generalized anxiety disorder with depressive features.  

Additionally, the RO should attempt to obtain a complete copy of the Veteran's private treatment records from the Hospital San Juan Capestrano and from Dr. Jose A. Juarbe.  An effort should also be made to obtain any additional VA psychiatric treatment records for the Veteran, dated since February 2010.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's psychiatric treatment records from the VA Medical Center in San Juan, Puerto Rico, dated since February 2010.

2.  Make arrangement to obtain a complete copy of the Veteran's treatment records from the Hospital San Juan Capestrano and from Dr. Jose A. Juarbe, dated since 2007.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected generalized anxiety disorder with depressive features.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's generalized anxiety disorder with depressive features on his social and occupational adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's generalized anxiety disorder with depressive features consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected generalized anxiety disorder with depressive features renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Read the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative, if any, with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


